The Opinion of the Court was delivered by Soates, J.*  At the May term of the Peoria Circuit Court, 1844, a decree was made dissolving the marriage contract between Aquilla Wren, complainant, and Clarissa Wren, defendant. On application of the defendant, for alimony, an interlocutory order was made, directing the Master in Chancery, to inquire into the value of complainant’s property and yearly increase of the same, after the payment of his debts, and also the amount necessary for the maintenance of the defendant, and report at the next term, to which the application was continued. At the October term 1844, the defendant below, the plaintiff in error, filed an affidavit of the death of complainant since the last term of the Court; and on her motion, it was ordered that so far as said suit was then pending, it do abate. At the December term 1844, of this Court, the said Clarissa Wren filed a transcript of the-record in this case; and upon the affidavit of E. N. Powell, who stated that A. Wren left by will, all his property, after paying his debts, to the daughters of Sarah Bobo, viz: Nancy, Letitia, and one whose-name is unknown, and Thomas Wren. The affidavit further stated that William S. Moss was appointed executor, and took upon himself the office—that said Moss and Smith Frye had purchased lands of said A. Wren, in his lifetime, in which said Clarissa had never relinquished her right of dower; and that the daughters of Sarah Bobo reside in Ohio. Her attorney moved the Court for a writ of error against the said William S. Moss, Smith Frye, Thomas Wren, Nancy Bobo, Letitia Bobo and--- Bobo. The writ was issued, and at this term, upon showing service upon the residents, and publication as to the non residents, she now asks a rule upon the defendants to join in error. This motion is resisted, upon the ground, that no writ of error lies in such a case, because, that by the death of the parties, the suit abates as to the subject matter; and if reversed, it cannot be re-tried. And further, that error does not lie, against those who may be interested, only, in the consequences of a suit, but who have no interest in the subject matter. The general rule at law is, that the writ of error does not lie against any, but him who, is party, or privy to the first judgment, his heirs, executors, or administrators. 2 Bac. Ab. 456, B. Comyn’s Dig. 446, title “Pleader” 1 Bibb, R. 292. Yet, there are exceptions, as, when an action is brought, against A, as a feme sole, when she is a feme covert, and she pleads issue, as a feme sole, and judgment is given against her, and she is taken in execution, she and her husband may bring a writ of error; for otherwise, the husband may be prejudiced in the loss of the society and comfort of his wife, and of her care in his business and family; and he hath no other means to help him. 2 Bac. Abr. 460, B. So, if she be sued with others, he may join with them in error. Ib. 461. B. In Carr v. Callaghan, 3 Littell, 377, the Court intimate strongly, that they would so frame a writ of error in a Chancery cause, as to bring all the parties that might be affected by the reversal, before them. For although it is a novel practice, introduced by statute, to bring writs of error on decrees in Chancery, when an appeal would bring up the whole case, yet, it is a practice long indulged. Such has been the practice here. The plaintiff in error complains, that she has been injured by an erroneous decree. If so, she ought to find a remedy by writ of error. For although, by the death of the complainant, the parties were divorced, and no further proceedings could be had, yet the mode of effecting the same object by a decree, will, if erroneous, unjustly deprive the plaintiff in error of all right in dower, or interest in the personalty. It is plain, therefore, that she may be greatly aggrieved, by the decree, if erroneous. If aggrieved, she ought to find a remedy by appeal or writ of error; and according to our practice, either mode is at the option of the party, where title to realty is involved, or the decree or judgment in other actions is for $20, besides costs. If not for that sum, then error only lies. The latter is the case here. If she cannot bring error, she is remediless. In the subject matter of this suit, viz: the marriage contract, no one, surviving the complainant below, can have an interest, for it is at an end by his death. If no one but the privies in interest in the subject matter of the suit can be made defendants, then no error lies. But the executor of complainant has an interest in the question of costs, upon the reversal of this decree. There is a case reported in 5 Croke, 558, somewhat analagous to this. The demandant recovered her dower and damages, and died. By her death, the estate recovered, ceased; but the defendant was allowed a writ of error against her executor in respect of the damages. But if the writ was allowed against the executor alone, in this case, the legatees might lose their legacies and bequests in proportion to her dower and thirds, and without a hearing; for the effect of the reversal would be to restore her to her dower and thirds. So it is with purchasers, without relinquishment of dower, being liable to have a claim of dower preferred. Thus all the defendants, summoned as defendants, have an interest in the effects, and consequently of a reversal of this decree. We are, therefore, of opinion that we should frame such a writ on error brought on a decree in Chancery, as will secure the interest of all who may be affected by it, while it affords a remedy to the plaintiff. Motion for rule to join in error, allowed.  Purple, J., having been of counsel in the Court helow, did not sit in this case.